In re Everett, Barbara; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 97CW-1138; Parish of Orleans, Civil District Court, Div. “L”, Nos. 95-12009, 96-16847.
Granted. Judgment of the court of appeal is reversed insofar as it vacates the judgment of the trial court with respect to the coroner. The trial court’s judgment with respect to the coroner is reinstated, and the case remanded to the trial court for farther proceedings.
VICTORY, J., not on panel.